United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 98-1224SD
                                   _____________

United States of America,                *
                                         *
                    Appellee,            * Appeal from the United States
                                         * District Court for the District
      v.                                 * of South Dakota.
                                         *
David Harry Flute, Sr.,                  *       [UNPUBLISHED]
                                         *
                    Appellant.           *
                                   _____________

                            Submitted: October 22, 1998
                                Filed: October 28, 1998
                                 _____________

Before FAGG, ROSS, and WOLLMAN, Circuit Judges.
                           _____________

PER CURIAM.

       David Harry Flute, Sr., appeals his convictions for aggravated sexual abuse. See
18 U.S.C. §§ 1153; 2241(a); 2246(2)(A)-(B) (1994). Flute contends the evidence is
insufficient to support his convictions. In presenting its case to the jury, the
Government offered the testimony of two eyewitnesses, two physicians who examined
the victim following Flute’s attack, a criminologist, and the victim herself. After
reviewing the record, we are satisfied sufficient evidence exists from which a
reasonable jury could find Flute guilty beyond a reasonable doubt. See United States
v. Eagle, 133 F.3d 608, 610 (8th Cir. 1998). Flute also argues the district court
erroneously denied his motion for a continuance after a subpoenaed witness failed to
report. The district court allowed Flute to make an offer of proof, and in a telephone
conference the potential witness testified he saw a handwritten document in which the
witness believed the victim sought to dismiss the charges against Flute. The witness
did not have the document, and when he was unable to elaborate on when he saw it,
what it said, and where it was, the district court concluded the testimony was irrelevant
and denied Flute’s motion. Having reviewed the record, we find no abuse of discretion
in this ruling. We also conclude the district court did not abuse its discretion when it
denied Flute’s pre-trial motion to introduce evidence that the victim had falsely accused
others of sexual abuse. See United States v. Bartlett, 856 F.2d 1071, 1087-89 (8th Cir.
1988).

      We affirm Flute’s convictions.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-